FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 13, 2022

                                   No. 04-21-00321-CR

                                 Charles I. COPELAND,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR10159
                      Honorable Melisa C. Skinner, Judge Presiding


                                     ORDER
       After consideration, we GRANT appellant’s motion for extension of time to file his
brief. Appellant’s motion is due on or before February 7, 2022. Any further request for
extension of time will be disfavored.


                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court